Citation Nr: 0409535	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  03-05 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for claimed hypertension.  

2.  Entitlement to service connection for claimed basal cell 
carcinoma of the left ear.  

3.  Entitlement to service connection for claimed degenerative 
arthritis of the lumbar spine.  

4.  Entitlement to service connection for claimed arthritis of the 
knees.  

5.  Entitlement to service connection for claimed arthritis of the 
elbows.  

6.  Entitlement to service connection for claimed arthritis of the 
hands.  

7.  Entitlement to service connection for claimed arthritis of the 
hips.  

8.  Entitlement to service connection for claimed arthritis of the 
left foot.  

9.  Entitlement to an increased rating for the service-connected 
right shoulder disability, currently evaluated as 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1951 to 
November 1953, from January 1954 to October 1957 and from April 
1958 to July 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the RO.  

Certain of these matters are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will notify 
the veteran and his representative if further action is required 
on his part.  



FINDING OF FACT

The currently demonstrated hypertension is shown as likely as not 
to have had its clinical onset during the veteran's extensive 
period of active military service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his current 
disability manifested by hypertension is due to disease or injury 
that was incurred in active service.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law in November 
2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002).  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The VCAA and the implementing regulations are applicable 
to the present appeal.  

Given the favorable action taken herein below, the Board finds 
that further discussion of VCAA requirements is not required as to 
the issue of service connection for hypertension.  

The veteran asserts that service connection is warranted for 
hypertension.  His service medical records indicate that he was 
seen on numerous occasions for complaints of dizziness and chest 
pain.  In November 1971 an EEG revealed a hemiblock, and in 
December 1971, the veteran reported a history of high blood 
pressure.  

While the initial VA examination did not show elevated blood 
pressure readings, it was noted that the veteran was taken Librium 
for nervousness.  The postservice medical evidence reveals further 
treatment for elevated blood pressure reading at a time shortly 
after service.  Significantly, it was noted that the veteran was 
taken Vasodilan as apparent treatment for cardiovascular symptoms.  

The Board also finds that the veteran has presented credible lay 
statements to the show that he was treated with blood pressure 
medication in service and during the years thereafter.  The 
medical records serve to support these lay assertions.  

Accordingly, the Board finds the case to be in relative equipoise 
as to whether the currently demonstrated hypertension had its 
clinical onset during the veteran's long period of military 
service.  By extent the benefit of the doubt to the veteran, 
service connection is warranted.  



ORDER

Service connection for hypertension is granted.  



REMAND

As noted hereinabove, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law in November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and the implementing 
regulations are applicable to the present appeal.  

The Act and implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-grounded 
claim, and provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  

They also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the claimant.  

Although the RO corresponded with the veteran via letter in 
September 1998 and April 2003, such correspondence did not include 
specific information regarding the information and evidence 
necessary to substantiate the veteran's claims.  The RO also 
failed to inform the veteran of the assistance that VA wound 
render in developing his claims.  

The veteran's service medical records show that he complained of 
back pain in October 1961.  A January 1999 VA examination revealed 
an abnormality at L3.  However, there is no medical evidence of 
record addressing the etiology of the abnormality of the veteran's 
lumbosacral spine.  

A service treatment note dated in February 1965 indicates right 
tennis elbow.  
The veteran complained of difficulty with his left foot in June 
1965.  In April 1966 he complained of weakness in his hands.  A 
March 1972 consultation request shows that the veteran complained 
of problems with his knees.  

The January 1999 VA examiner provided diagnoses of arthritis of 
the elbows, feet, hands and knees, but did not provide an opinion 
pertaining to the etiology of those diagnosed disabilities.  

With regard to the veteran's claim for an increased rating for his 
service-connected right shoulder disability, the Board observes 
that the veteran has not been afforded an examination of that 
disability.  

Consequently, the Board has concluded that the record is not fully 
developed for adjudication purposes and that an additional 
examination of the veteran's service-connected right shoulder 
disability is in order.  See DeLuca v. Brown, 8 Vet.App. 202 
(1995).  

In light of these circumstances, the Board has concluded that 
further development is required.  

Accordingly, these matters are remanded for the following actions:

1.  The RO should take appropriate steps to send the veteran a 
letter pertaining to the issues listed above that complies with 
the notification requirements of 38 U.S.C.A. § 5103(a).  The 
veteran should be informed that any evidence and information 
submitted in response to the letter must be received in the 
appropriate timeframe.  

2.  The RO should attempt to obtain any pertinent evidence 
identified but not provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent evidence identified by the 
veteran, the RO should so inform him and his representative, and 
request them to provide such evidence.  

3.  Upon completion of the above development, the RO should 
schedule the veteran for a VA examination to determine the nature, 
extent and likely etiology of the claimed arthritis.  The veteran 
should be properly notified of the date, time and location of the 
examination.  The claims folder must be made available to and 
reviewed by the examiner before completion of the examination 
report.  All indicated testing should be conducted, and a complete 
medical history should be elicited.  Based upon the review of the 
claims folder and the examination results, the examiner should 
provide an opinion as to whether it is at least as likely as not 
that any current disability manifested by arthritis of the lumbar 
spine, knees, hips, hands, elbows or left foot is due to disease 
or injury in active military service.  The rationale for all 
opinions expressed must be clearly set forth by the examiner in 
the examination report.  

4.  The RO should also make arrangements with the appropriate VA 
medical facility for the veteran to be afforded an examination by 
a physician with the appropriate expertise to determine the nature 
and extent of the service-connected right shoulder disability.  
The claims folder must be made available to and reviewed by the 
examiner before completion of the examination report.  The 
examiner should describe all symptomatology due to the veteran's 
service-connected right shoulder disability.  In reporting the 
results of range of motion testing in degrees, the examiner should 
specifically identify any excursion of motion accompanied by pain.  
The examiner should be requested to identify any objective 
evidence of pain and to assess the extent of any pain.  Tests of 
joint motion against varying resistance should be performed.  The 
extent of any incoordination, weakened movement and excess 
fatigability on use should be described.  To the extent possible, 
the functional impairment due to incoordination, weakened movement 
and excess fatigability should be assessed in terms of additional 
degrees of limitation of motion.  The examiner should also express 
an opinion concerning whether there would be additional limits on 
functional ability on repeated use or during flare-ups (if the 
veteran describes flare-ups), and if feasible, express this in 
terms of additional degrees of limitation of motion.  The complete 
examination findings, along with the complete rationale for all 
opinions expressed, should be clearly set forth in the examination 
report.  

5.  Thereafter, the RO should review the claims file and ensure 
that the requested development has been conducted and completed in 
full.  If any development is incomplete, appropriate corrective 
action is to be implemented.  

6.  Then the RO should readjudicate the veteran's claims.  If any 
of the benefits sought on appeal are not granted to the veteran's 
satisfaction, the veteran and his representative should be 
furnished a Supplemental Statement of the Case and be afforded an 
appropriate opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for further 
appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals




Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2




